Landis, Judge:
The above-enumerated appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise covered by the above enu*573merated appeal consists of hot rolled wire rods exported from Japan on or about December 9, 1965? and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (P.L. 927, 84th Congress, Second Session) is withheld.
IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidential to placing the merchandise in condition, packed ready for shipment to the United States, was $86 per metric ton, net packed.
IT IS FURTHER STIPULATED AND AGREED that the instant appeal is submitted for decision upon this stipulation.
Accepting this stipulation as a statement of facts, I find and hold that the merchandise involved herein was exported from Japan on or about December 9, 1965; that said merchandise does not appear on the final list of articles published in T.D. 54521, effective February 27, 1958; that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), is the proper basis for the determination of the value of the merchandise here involved, and I find and hold that such statutory value is $86 per metric ton, net packed.
Judgment will be rendered accordingly.